March 11, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     MURRIAH S. MCMASTER, Appellant

NO. 14-13-00069-CV                          V.

                         JOHN W. SMALL, Appellee
                     ________________________________

      This cause, an appeal from the no-evidence summary judgment in favor of
appellee, John W. Small, signed October 30, 2012, was heard on the transcript of
the record. We have inspected the record and find error in the judgment. We
therefore order the judgment of the court below REVERSED and REMAND the
cause for proceedings in accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, John W. Small.

      We further order this decision certified below for observance.